IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 129 EM 2019
                                                   :
                       Respondent                  :
                                                   :
                                                   :
                 v.                                :
                                                   :
                                                   :
 MAURICE HUDSON,                                   :
                                                   :
                       Petitioner                  :


                                           ORDER


PER CURIAM
       AND NOW, this 21st day of November, 2019, the Emergency Unopposed

Application for Bail Pending Appeal from Revocation of Probation Upon Technical

Violation of Probation (Failure to Pay Court Costs) is GRANTED. See Pa.R.A.P. 1762

(providing for appellate review of a bail determination); see also Pa.R.A.P. 3315

(cautioning that “routine reapplications” per Chapter 17 are not invited in this Court; further

explaining that this Court’s review of an intermediate court’s order is warranted only when

there has been an “egregious error” indicating a need for an exercise of extraordinary

jurisdiction).

       Petitioner is to be released on unsecured bail, on conditions similar or identical to

those governing his probation prior to February 12, 2019, pending a decision on his

appeal to the Superior Court.